

116 HR 1679 IH: Personal Health Investment Today Act of 2019
U.S. House of Representatives
2019-03-12
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I116th CONGRESS1st SessionH. R. 1679IN THE HOUSE OF REPRESENTATIVESMarch 12, 2019Mr. Kind (for himself and Mr. Kelly of Pennsylvania) introduced the following bill; which was referred to the Committee on Ways and MeansA BILLTo amend the Internal Revenue Code of 1986 to treat certain amounts paid for physical activity,
			 fitness, and exercise as amounts paid for medical care.
	
 1.Short titleThis Act may be cited as the Personal Health Investment Today Act of 2019 or the PHIT Act of 2019. 2.PurposeThe purpose of this Act is to promote health and prevent disease, particularly diseases related to being overweight or obese, by—
 (1)encouraging healthier lifestyles; (2)providing financial incentives to ease the financial burden of engaging in healthy behavior; and
 (3)increasing the ability of individuals and families to participate in physical fitness activities. 3.Certain amounts paid for physical activity, fitness, and exercise treated as amounts paid for medical care (a)In generalParagraph (1) of section 213(d) of the Internal Revenue Code of 1986 is amended by striking or at the end of subparagraph (C), by striking the period at the end of subparagraph (D) and inserting , or, and by inserting after subparagraph (D) the following new subparagraph:
				
 (E)for qualified sports and fitness expenses.. (b)Qualified sports and fitness expensesSubsection (d) of section 213 of the Internal Revenue Code of 1986 is amended by adding at the end the following new paragraph:
				
					(12)Qualified sports and fitness expenses
 (A)In generalThe term qualified sports and fitness expenses means amounts paid exclusively for the sole purpose of participating in a physical activity including—
 (i)for membership at a fitness facility, (ii)for participation or instruction in physical exercise or physical activity, or
 (iii)for equipment used in a program (including a self-directed program) of physical exercise or physical activity.
 (B)Overall dollar limitationThe aggregate amount treated as qualified sports and fitness expenses with respect to any taxpayer for any taxable year shall not exceed $1,000 ($2,000 in the case of a joint return or a head of household (as defined in section 2(b))).
 (C)Fitness facilityFor purposes of subparagraph (A)(i), the term fitness facility means a facility— (i)which provides instruction in a program of physical exercise, offers facilities for the preservation, maintenance, encouragement, or development of physical fitness, or serves as the site of such a program of a State or local government,
 (ii)which is not a private club owned and operated by its members, (iii)which does not offer golf, hunting, sailing, or riding facilities,
 (iv)the health or fitness component of which is not incidental to its overall function and purpose, and (v)which is fully compliant with the State of jurisdiction and Federal anti-discrimination laws.
 (D)Treatment of exercise videos, etcVideos, books, and similar materials shall be treated as described in subparagraph (A)(ii) if the content of such materials constitutes instruction in a program of physical exercise or physical activity.
 (E)Limitations related to sports and fitness equipmentAmounts paid for equipment described in subparagraph (A)(iii) shall be treated as qualified sports and fitness expenses only—
 (i)if such equipment is utilized exclusively for participation in fitness, exercise, sport, or other physical activity,
 (ii)in the case of amounts paid for apparel or footwear, if such apparel or footwear is of a type that is necessary for, and is not used for any purpose other than, a specific physical activity, and
 (iii)in the case of amounts paid for any single item of sports equipment (other than exercise equipment), to the extent such amounts do not exceed $250.
 (F)Programs which include components other than physical exercise and physical activityRules similar to the rules of paragraph (6) shall apply in the case of any program that includes physical exercise or physical activity and also other components. For purposes of the preceding sentence, travel and accommodations shall be treated as a separate component..
 (c)Effective dateThe amendments made by this section shall apply to taxable years beginning after the date of the enactment of this Act.
			